       Case 3:17-cv-03404-VC Document 117 Filed 05/15/20 Page 1 of 18



 1   XAVIER BECERRA
     Attorney General of California
 2   DAVID A. ZONANA (SBN: 196029)
     Supervising Deputy Attorney General
 3   Jamie Jefferson (SBN: 197142)
     Somerset Perry (SBN: 293316)
 4   Deputy Attorneys General
      1515 Clay Street, Suite 2000
 5    Oakland, CA 94612
      Telephone: (510) 879-0852
 6    Fax: (510) 622-2270
      E-mail: Somerset.Perry@doj.ca.gov
 7
     Attorneys for the People of the State of California,
 8   by and through Attorney General Xavier Becerra

 9
                               IN THE UNITED STATES DISTRICT COURT
10
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
11

12

13

14   NATURAL RESOURCES DEFENSE                              Lead Case
     COUNCIL, INC.; SIERRA CLUB;
15   CONSUMER FEDERATION OF                                 Case No. 17-cv-03404-VC
     AMERICA; and TEXAS RATEPAYERS'
16   ORGANIZATION TO SAVE ENERGY,,

17                                            Plaintiffs, STATE PLAINTIFFS’ MOTION FOR
                                                          ATTORNEYS’ FEES AND COSTS AND
18                   v.                                   MEMORANDUM OF POINTS AND
                                                          AUTHORITIES
19
     RICK PERRY, in his official capacity as                Date:         No Hearing Date Requested at
20   Secretary of the United States Department                             This Time
     of Energy; and the UNITED STATES                       Judge:        Hon. Vince Chhabria
21   DEPARTMENT OF ENERGY,                                  Action Filed: June 13, 2017

22                                          Defendants,

23                          and

24   AIR CONDITIONING, HEATING, AND
     REFRIGERATION INSTITUTE,
25
                                Defendant-Intervenor.
26

27

28

         State Plaintiffs’ Ntc. of Motion for Attorneys’ Fees and Costs and Memorandum of Ps & As (17-cv-03404-VC)
     Case 3:17-cv-03404-VC Document 117 Filed 05/15/20 Page 2 of 18



 1   THE PEOPLE OF THE STATE OF
     CALIFORNIA, BY AND THROUGH                    Consolidated with
 2   ATTORNEY GENERAL XAVIER
     BECERRA, THE CALIFORNIA                       Case No. 17-cv-03406-VC
 3   ENERGY COMMISSION, STATE OF
     NEW YORK, STATE OF
 4   CONNECTICUT, STATE OF ILLINOIS,
     STATE OF MAINE, STATE OF
 5   MARYLAND, COMMONWEALTH OF
     MASSACHUSETTS, STATE OF
 6   MINNESOTA, BY AND THROUGH ITS
     MINNESOTA DEPARTMENT OF
 7   COMMERCE AND MINNESOTA
     POLLUTION CONTROL AGENCY,
 8   STATE OF OREGON,
     COMMONWEALTH OF
 9   PENNSYLVANIA, STATE OF
     VERMONT, STATE OF WASHINGTON,
10   THE DISTRICT OF COLUMBIA and
     CITY OF NEW YORK,
11
                                     Plaintiffs,
12
                     v.
13
     DAN R. BROUILLETTE, AS
14   SECRETARY OF UNITED STATES
     DEPARTMENT OF ENERGY, and THE
15   UNITED STATES DEPARTMENT OF
     ENERGY,
16
                                   Defendants,
17
                    and
18
     AIR CONDITIONING, HEATING, AND
19   REFRIGERATION INSTITUTE,
20                        Defendant-Intervenor.
21

22

23

24

25

26

27

28
        Case 3:17-cv-03404-VC Document 117 Filed 05/15/20 Page 3 of 18



 1                                                  TABLE OF CONTENTS
 2                                                                                                                                       Page
 3   L.R. 54-5(B)(1) CERTIFICATION ................................................................................................ 1
     NOTICE OF MOTION AND MOTION ........................................................................................ 1
 4
     MEMORANDUM OF POINTS AND AUTHORITIES ................................................................ 2
 5            I.        INTRODUCTION .................................................................................................. 2
 6            II.       SUMMARY OF THE LITIGATION ..................................................................... 2
                        A.        DOE Refuses to Publish Four Final Energy Efficiency Standards ............. 2
 7
                        B.        The District Court Litigation....................................................................... 3
 8                      C.        DOE’s Appeal ............................................................................................. 4
 9                      D.        Post Appeal Proceedings ............................................................................. 5
              III.      AN AWARD OF REASONABLE ATTORNEYS’ FEES AND COSTS
10                      TO STATE PLAINTIFFS IS ENTIRELY APPROPRIATE .................................. 6
11                      A.        The Energy Policy Conservation Act’s Citizen Suit Provision
                                  Provides for Recovery of Attorneys’ Fees and Costs Where
12                                Appropriate ................................................................................................. 6
                        B.        Attorneys’ Fees are Appropriate Given State Plaintiffs Prevailed in
13                                this Important Litigation ............................................................................. 6
14                      C.        State Plaintiffs’ Lodestar Attorneys’ Fee Request is Reasonable ............... 7
                                  1.         Market Rates in the Relevant Community ...................................... 7
15
                                  2.         The Number of Hours State Plaintiffs Seek Fees for is
16                                           Reasonable ...................................................................................... 9
                                             a.         This Case was Novel, Complex and Hard Fought ............ 11
17
                                             b.         Duplicative and Ineffective Time was Removed
18                                                      from the Total Hours Claimed .......................................... 12
              IV.       CONCLUSION ..................................................................................................... 13
19

20

21

22

23

24

25

26

27

28
                                                                        i
          State Plaintiffs’ Ntc. of Motion for Attorneys’ Fees and Costs and Memorandum of Ps & As (17-cv-03404-VC)
        Case 3:17-cv-03404-VC Document 117 Filed 05/15/20 Page 4 of 18



 1                                                      TABLE OF AUTHORITIES
 2                                                                                                                                                 Page
 3   CASES
     Bellinghausen v. Tractor Supply Co., 306 F.R.D. 245 (N.D. Cal. 2015)......................................... 8
 4   Blum v. Stevenson, 465 U.S. 886 (1984) .......................................................................................... 7
     Cabrales v. City of Los Angeles, 935 F.2d 1050 (9th Cir. 1991) .................................................. 11
 5   Camacho v. Bridgeport Fin., Inc., 523 F.3d 973 (9th Cir. 2008) .................................................... 8
     Donnell v. United States, 682 F.2d 240 (D.C. Cir. 1982) ................................................................ 7
 6   G.F. v. Contra Costa County, No. 13-CV-03667-MEJ, 2015 WL 7571789 (N.D. Cal., Nov. 25,
        2015) ............................................................................................................................................ 7
 7   Grouse River Outfitters Ltd. v. Oracle Corp., No. 16-CV-02954-LB, 2019 WL 6682842 (N.D.
        Cal., Dec. 6, 2019) ....................................................................................................................... 8
 8   Hensley v. Eckerhart, 461 U.S. 424 (1983) ..................................................................................... 6
     In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935 (9th Cir. 2011) ..................................... 7
 9   Moreno v. City of Sacramento, 534 F.3d 1106 (9th Cir. 2008) ....................................................... 7
     Natural Resources Defense Council v. Perry, 940 F.3d 1072 (9th Cir. 2019) ................................. 3
10   Natural Resources Defense Council, Inc., et al. v. Perry, 302 F.Supp.3d 1094 (N.D. Cal. 2018) .. 2
     Pollinator Stewardship Council v. U.S. Environmental Protection Agency, No. 13-72346, 2017
11      WL 3096105 (9th Cir. June 27, 2017).......................................................................................... 8
     Prison Legal News v. Schwarzenegger, 608 F.3d 446 (9th Cir. 2010) ............................................ 8
12   Sierra Club v. Jackson, 926 F.Supp.2d 341 (D.D.C. 2013) ......................................................... 6, 7
     Wynn v. Chanos, No. 14-CV-04329-WHO, 2015 WL 3832561 (N.D. Cal. June 19, 2015) ........... 9
13
     STATUTES
14   42 U.S.C. § 6305(d) ..................................................................................................................... 1, 6
     42 U.S.C. §6305(a)(3) .................................................................................................................. 3, 6
15   42 U.S.C. 7604(d) ............................................................................................................................ 6
     OTHER AUTHORITIES
16   85 Fed. Reg. 1378 (Jan. 10, 2020) ................................................................................................... 5
17   RULES
     Civ. L.R. 7-2(a) ................................................................................................................................ 1
18   REGULATIONS
     10 C.F.R. § 430.5(c) ......................................................................................................................... 3
19

20

21

22

23

24

25

26

27

28
                                                                               ii
           State Plaintiffs’ Ntc. of Motion for Attorneys’ Fees and Costs and Memorandum of Ps & As (17-cv-03404-VC)
       Case 3:17-cv-03404-VC Document 117 Filed 05/15/20 Page 5 of 18



 1
                                      L.R. 54-5(B)(1) CERTIFICATION
 2
           State Plaintiffs1 and Federal Defendants (also referred to herein as “Department of Energy”
 3
     or “DOE”) have met and conferred, albeit only briefly, for the purpose of attempting to resolve
 4
     disputes with respect to this motion. The brevity of the meet and confer rests on State Plaintiffs’
 5
     shoulders, having taken until this week to secure the necessary approvals to present a demand to
 6
     DOE; although State Plaintiffs did request DOE stipulate to a further extension and was refused.
 7
     See Declaration of Somerset Perry (“Perry Decl.”) ¶ 3. To address this shortcoming, State
 8
     Plaintiffs are amenable to a modified briefing schedule in order to facilitate settlement talks, and
 9
     at this time have not requested a hearing date.
10
                                   NOTICE OF MOTION AND MOTION
11
           State Plaintiffs have not requested a hearing date pursuant to Civ. L.R. 7-2(a), and
12
     respectfully request that the Court wait until to set a hearing date until (a) the Parties file a Joint
13
     Stipulation to a modified briefing schedule; or (b) if no stipulation can be agreed to, State
14
     Plaintiffs file a request for a hearing date. This would allow the Parties to determine whether
15
     additional time is needed for settlement negotiations.
16
           State Plaintiffs seek an order granting them their fees, costs and litigation expenses in the
17
     above captioned matter under the Energy Policy and Conservation Act (“EPCA”). 42 U.S.C. §
18
     6305(d). State Plaintiffs respectfully request that this Court award them $1,388,808.65 in
19
     attorneys’ fees.
20
           This motion is based on this notice of motion, memorandum of points and authorities in
21
     support of the motion, the declarations and timesheets attached as exhibits in support of the
22
     motion, and all papers and records on file with the Clerk or which may be submitted prior to the
23
     time of the hearing, and any further evidence that may be offered.
24

25           1
               This litigation was brought on behalf of 12 State Attorney Generals, in addition to the
     Attorney General for the District of Columbia, the Corporate Counsel for the City of New York,
26   and the California State Energy Resources Conservation and Development Commission (“CEC”).
     This motion is brought on behalf of the Attorneys General of California, Massachusetts and
27   Minnesota, and the CEC. The other State Plaintiffs have elected for various reasons not to seek
     recovery of their attorneys’ fees in this litigation. For purposes of this motion, “State Plaintiffs”
28   refers to the moving parties.
                                                         1
         State Plaintiffs’ Ntc. of Motion for Attorneys’ Fees and Costs and Memorandum of Ps & As (17-cv-03404-VC)
          Case 3:17-cv-03404-VC Document 117 Filed 05/15/20 Page 6 of 18



 1                          MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.     INTRODUCTION

 3          Over the course of eighteen months of complex litigation, State Plaintiffs—alongside

 4   Citizen Group Plaintiffs—fought for publication in the Federal Register of four final DOE energy

 5   efficiency standards that are estimated to avoid millions of tons of carbon dioxide emissions and

 6   save consumers and businesses billions of dollars over a 30-year period. State Plaintiffs prevailed

 7   in this Court, and in October 2019, prevailed in the Ninth Circuit Court of Appeals, establishing

 8   an important precedent under the Energy Policy Conservation Act (“EPCA”). In January 2020,

 9   pursuant to this Court’s Order, DOE published the four energy efficiency standards in the Federal

10   Register.

11          Under the citizen suit provision of EPCA, a court may award costs of litigation, including

12   reasonable attorneys’ fees, whenever the court determines such an award is appropriate. Here, an

13   award is entirely appropriate. State Plaintiffs seek an award based on a lodestar method that

14   reflects over 2,400 hours of work by attorneys ranging from 4 to over 30 years of experience.

15   The rates requested are based on market rates for the relevant community, principally, the San

16   Francisco Bay Area. The hours claimed are reasonable, reflecting claims by only 4 of the 15

17   parties in the State Plaintiffs’ coalition, eliminating hours worked by several attorneys in the lead

18   State, California, who played peripheral roles, and reducing the remaining attorneys’ hours by

19   over 500 hours to account for duplication and hours spent on administrative tasks. Therefore,

20   State Plaintiffs respectfully request that this Court award them a total of $1,388,808.65 in

21   attorneys’ fees.

22   II.    SUMMARY OF THE LITIGATION

23          A.     DOE Refuses to Publish Four Final Energy Efficiency Standards

24          In December 2016, after a thorough rulemaking process, DOE finalized four energy

25   efficiency standards by posting on its website final rules prescribing the standards. Natural

26   Resources Defense Council, Inc., et al. v. Perry, 302 F.Supp.3d 1094, 1096 (N.D. Cal. 2018) 2,

27            2
              Order Denying Defendants’ Motions to Dismiss and Granting Plaintiffs’ Motions for
     Summary Judgment (“Order”), Dkt. No. 81. All references to Docket Numbers are for the lead
28   case (17-CV-03404) unless otherwise specified.
                                                    2
           State Plaintiffs’ Ntc. of Motion for Attorneys’ Fees and Costs and Memorandum of Ps & As (17-cv-03404-VC)
       Case 3:17-cv-03404-VC Document 117 Filed 05/15/20 Page 7 of 18



 1   affirmed, 940 F.3d 1072 (9th Cir. 2019) (“Perry”). “Each of the final rules was signed by the

 2   appropriate DOE official and states that ‘[t]he Secretary of Energy has approved publication of

 3   this final rule.” Perry, 940 F.3d at 1076. The standards, for portable air conditioners, air

 4   compressors, commercial package boilers, and uninterruptible power supplies, are projected by

 5   DOE to result in 99 million metric tons of reduced carbon dioxide emissions and save consumers

 6   and businesses $8.4 billion. Perry, 302 F.Supp.3d at 1096, citing Dkt. No. 65-2 at ¶¶ 13-16.

 7         Under DOE’s Error Correction Rule, the Department was required to provide the public

 8   with 45 days to review the standards and identify any errors. 10 C.F.R. § 430.5(c). DOE

 9   received only one notice of a minor typo on one of the four rules. Dkt. No. 66-12 at 3. The 45-

10   day error correction period for the rule governing air compressors ended on January 19, 2017, and

11   the period for the other three standards ended on February 11, 2017. Perry, 940 F.3d at 1076.

12   Nevertheless, DOE refused to submit these standards to the Office of the Federal Register for

13   Publication. Ibid.

14         B.    The District Court Litigation
15         After months of inaction from DOE on the four standards, and after sending DOE a 60-day

16   notice letter, a coalition of eleven states and the City of New York brought this lawsuit on June

17   13, 2017, pursuant to the citizen-suit provision of EPCA (42 U.S.C. § 6305(a)(3)), seeking to

18   compel DOE to perform its nondiscretionary duty to publish in the Federal Register four final

19   energy efficiency standards. Dkt. No. 1 (in Consolidated Case No. 17-cv-03406-VC).

20         Over the next several months, multiple preliminary procedural events occupied the Parties,

21   including: reassignment of the case from a Magistrate Judge to this Court (Dkt. No. 19)

22   consolidation of State Plaintiffs case with Citizen Plaintiffs’ case (Dkt. No. 40); a motion from

23   the Air Conditioning, Heating and Refrigeration Institute (“AHRI” or “Intervenor”) to intervene

24   (Dkt. Nos. 23, 28, 29); and two amendments of State Plaintiffs’ Complaint in order to add as

25   plaintiffs California’s State Energy Resources Conservation and Development Commission (the

26   California Energy Commission or CEC), an additional state and the District of Columbia and to

27   remove allegations concerning a fifth efficiency standard after it was published in the Federal

28
                                                          3
         State Plaintiffs’ Ntc. of Motion for Attorneys’ Fees and Costs and Memorandum of Ps & As (17-cv-03404-VC)
       Case 3:17-cv-03404-VC Document 117 Filed 05/15/20 Page 8 of 18



 1   Register (Dkt. No. 53); and finally, on September 8, 2017, the filing of a Consolidated Complaint

 2   by the State and Citizen Plaintiffs (Dkt. No. 60).

 3         Subsequently, pursuant to a modified briefing schedule entered by the Court, the Parties

 4   embarked on a three-month briefing of DOE’s and Intervenor’s motions to dismiss and Plaintiffs’

 5   cross motions for summary judgment. Briefing ran through December 22, 2017. Dkt. No. 67.

 6   After hearing argument on January 18, 2018 (Dkt. No. 74), this Court issued an Order on

 7   February 15, 2018, denying Defendant’s and Intervenor’s motions to dismiss and granting

 8   Plaintiffs’ motion for summary judgment. Dkt. No. 81.

 9         The Court’s Order addressed a number of novel issues. First, the Court found that EPCA’s

10   citizen suit provision applies not only to statutory obligations, but also to regulatory obligations.

11   Perry, 302 F.Supp.3d at 1097 (interpreting the scope of “any act or duty under this part”).

12   Second, the Court held that DOE’s Error Correction Rule created a nondiscretionary duty to

13   submit final rules to the Federal Register. Id. at 1097-98. Third, the Court addressed and

14   dismissed DOE’s argument that the Error Correction Rule preserves the Department’s “free-

15   standing authority and discretion to continue to assess, modify, or withdraw draft rules” prior to

16   Federal Register publication. Id. at 1098. Fourth, the Court also addressed and rejected DOE’s

17   argument that even if the Error Correction Rule requires publication, it leaves the Department

18   discretion as to the timing of publication. Id. at 1100. In conclusion, the Court held that DOE

19   had breached its duty under the Error Correction Rule to publish the four energy efficiency

20   standards. Id. at 1101.

21         That, however, did not end the motion practice before this Court, because shortly thereafter

22   DOE filed a motion to stay the effect of the Order pending appeal (Dkt. No. 86), which the Court

23   denied (Dkt. No. 90). Subsequently, Defendant-Intervenors filed their own motion for a stay

24   (Dkt. No. 93), which the Court also denied (Dkt. No. 98).

25         C.    DOE’s Appeal
26         On March 20, 2018, DOE filed its notice of appeal (Dkt. No. 92) and, shortly thereafter,

27   filed a motion to stay this Court’s Order during the pendency of the appeal (ECF No. 6). After

28   briefing on the stay motion, on April 11, 2018, the Court of Appeals granted a stay. ECF No. 42.
                                                      4
         State Plaintiffs’ Ntc. of Motion for Attorneys’ Fees and Costs and Memorandum of Ps & As (17-cv-03404-VC)
       Case 3:17-cv-03404-VC Document 117 Filed 05/15/20 Page 9 of 18



 1   Merits briefing then proceeded through mid-July 2018. On November 14, 2018, the Court of

 2   Appeals heard oral argument. ECF No. 89. And, on October 10, 2019, the Court issued its

 3   Opinion affirming this Court’s Order. ECF No. 106.

 4         The Court of Appeals found that “[a]lthough both sides have advanced compelling

 5   arguments in support of their respective positions, we find the plaintiffs’ arguments more

 6   persuasive.” Perry, 940 F.3d at 1074. The Court of Appeals examined in some detail the

 7   regulations and case law concerning publication in the Federal Register, but like this Court,

 8   concluded that DOE relinquished whatever discretion it might have when it adopted the Error

 9   Correction Rule. Id. at 1077-78. The Court of Appeals also addressed the other arguments DOE

10   had raised both on appeal and before this Court. Ultimately, the Court of Appeals held that DOE

11   had “a non-discretionary duty to submit all four rules for publication to the Federal Register

12   within 30 days after the error-correction process ended.” Id. at 1079-80.

13         D.    Post Appeal Proceedings
14         On December 2, 2019, the Court of Appeals’ Mandate issued. ECF No. 98. Shortly

15   thereafter, on December 5, 2019, the Court of Appeals granted Plaintiffs’ motion to transfer

16   consideration of attorneys’ fees on appeal to the district court. ECF No. 100. Previously, on

17   April 18, 2018, this Court had granted Plaintiffs’ motion to extend Plaintiffs’ deadline to move

18   for attorney’s fees to 45 days after the Court of Appeals issued its Mandate. Dkt. No. 103.

19         On January 21, 2020, the Court granted the Parties Stipulation extending the deadline to

20   move for attorneys’ fees for an additional 45 days. Dkt. No. 110. Subsequently, on March 11,

21   2020, the Court granted the Parties Second Joint Stipulation to extend the deadline to move for

22   attorneys’ fees for another 45 days, to and including May 15, 2020. Dkt. No. 113.

23         Most importantly, on January 10, 2020, the Federal Register published the four energy

24   efficiency standards that were the subject of State Plaintiffs lawsuit. 85 Fed. Reg. 1378, 1447,

25   1504 and 1592 (Jan. 10, 2020).

26

27

28
                                                          5
         State Plaintiffs’ Ntc. of Motion for Attorneys’ Fees and Costs and Memorandum of Ps & As (17-cv-03404-VC)
      Case 3:17-cv-03404-VC Document 117 Filed 05/15/20 Page 10 of 18



 1   III. AN AWARD OF REASONABLE ATTORNEYS’ FEES AND COSTS TO
          STATE PLAINTIFFS IS ENTIRELY APPROPRIATE
 2
           A.    The Energy Policy Conservation Act’s Citizen Suit Provision Provides for
 3               Recovery of Attorneys’ Fees and Costs Where Appropriate

 4         State Plaintiffs brought their action pursuant to the citizen suit provision of the EPCA,

 5   which allows for enforcement of a nondiscretionary duty. 42 U.S.C. § 6305(a)(3). Under that

 6   provision of the Act, “[t]he court, in issuing any final order in any action brought pursuant to

 7   subsection (a) of this section, may award the costs of litigation (including reasonable attorney and

 8   expert witness fees) to any party, whenever the court determines such award is appropriate.” Id.

 9   at § 6305(d). While there is not any case law applying this attorneys’ fees provision in EPCA,

10   there is persuasive precedent applying a nearly identical provision in the Clean Air Act. The

11   citizen suit provision of the Clean Air Act provides that “the court may award costs of litigation

12   (including reasonable attorney and expert witness fees) whenever it determines that such award is

13   appropriate.” 42 U.S.C. §7604(d). Courts applying this provision have held that “[i]n order to

14   award attorneys’ fees under the Clean Air Act, a court must engage in a two-step inquiry,

15   determining first whether the party seeking fees is the prevailing party, and second, whether the

16   requested fees are reasonable.” Sierra Club v. Jackson, 926 F.Supp. 2d 341, 346 (D.D.C. 2013)

17   (“Sierra Club”), citing Hensley v. Eckerhart, 461 U.S. 424, 433 (1983) (“Hensley”).

18         B.    Attorneys’ Fees are Appropriate Given State Plaintiffs Prevailed in this
                 Important Litigation
19
           There should be no dispute that State Plaintiffs (and Citizen Plaintiffs) are the prevailing
20
     party in this litigation. The District Court’s Order and the Ninth Circuit’s ruling both held that
21
     DOE had violated its own regulations and that State Plaintiffs were entitled to the remedy they
22
     sought: an order requiring DOE to perform its nondiscretionary duty to publish the four energy
23
     efficiency standards. Perry, 302 F.Supp. 3d at 1101; 940 F.3d at 1081-82. Further, the Federal
24
     Register indeed published the four standards as a result of DOE complying with this Court’s
25
     Order. See, e.g., 85 Fed. Reg. at 1378 (“Pursuant to an order from the U.S. District Court for the
26
     Northern District of California in the consolidated cases of Natural Resources Defense Council,
27
     et al. v. Perry and People of the State of California et al. v. Perry, Case No. 17–cv–03404–VC, as
28
                                                          6
         State Plaintiffs’ Ntc. of Motion for Attorneys’ Fees and Costs and Memorandum of Ps & As (17-cv-03404-VC)
      Case 3:17-cv-03404-VC Document 117 Filed 05/15/20 Page 11 of 18



 1   affirmed by the U.S. Court of Appeals for the Ninth Circuit in the consolidated cases Nos. 18–

 2   15380 and 18–15475, the Department of Energy (“DOE”) is publishing elsewhere in this issue of

 3   the Federal Register four final rule documents”.) As this Court wrote, “[t]he Department has

 4   estimated that over a 30-year period these standards will result in 99 million metric tons of

 5   reduced carbon dioxide emissions and save consumers and businesses $8.4 billion.” Perry, 302

 6   F.Supp. 3d at 1096 (citing Dkt. No. 65-2 at ¶¶ 13-16).

 7         C.    State Plaintiffs’ Lodestar Attorneys’ Fee Request is Reasonable
 8         Here, State Plaintiffs seek fees calculated based on the lodestar method. This method is

 9   “appropriate where the relief sought is ‘primarily injunctive in nature,’ and a fee-shifting statute

10   authorizes ‘the award of fees to ensure compensation of counsel undertaking socially beneficial

11   litigation.” G.F. v. Contra Costa County, No. 13-CV-03667-MEJ, 2015 WL 7571789 at *12

12   (N.D. Cal. Nov. 25, 2015), citing In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935, 941

13   (9th Cir. 2011). That is, of course, the type of case the State Plaintiffs have prevailed in here.

14   Instructively, in a Clean Air Act case applying the attorneys’ fee provision nearly identical to that

15   in EPCA, the court found that “[g]enerally, the ‘starting point’ for calculating a reasonable fee is

16   ‘the number of hours reasonably expended on the litigation multiplied by a reasonable hourly

17   rate.’” Sierra Club, 926 F.Supp. 2d at 346, citing Hensley, 461 U.S. at 433; see also Moreno v.

18   City of Sacramento, 534 F.3d 1106, 1111 (9th Cir. 2008). As discussed below, the rates and

19   hours sought by State Plaintiffs are reasonable.

20               1.     Market Rates in the Relevant Community
21         Where, as in the Clean Air Act and EPCA, the attorneys’ fee provision of the statute does

22   not provide guidance on how to calculate the reasonable rate for attorneys, “[t]he general rule …

23   is that the ‘reasonable hourly rate that is prevailing in the community for similar work’” applies.

24   Sierra Club, 926 F.Supp. 2d at 346, citing Donnell v. United States, 682 F.2d 240, 251 (D.C. Cir.

25   1982).3 Courts in the Ninth Circuit follow a similar approach, looking to the prevailing hourly

26
            3
               Further, “[r]easonable fees ‘are to be calculated according to the prevailing market rates
27   in the relevant community, regardless of whether [the] plaintiff is represented by private or
     nonprofit counsel.” Sierra Club, 926 F.Supp.2d at 347, citing Blum v. Stevenson, 465 U.S. 886,
28   895 (1984).
                                                        7
         State Plaintiffs’ Ntc. of Motion for Attorneys’ Fees and Costs and Memorandum of Ps & As (17-cv-03404-VC)
      Case 3:17-cv-03404-VC Document 117 Filed 05/15/20 Page 12 of 18



 1   rate in the relevant community for similar services by lawyers of reasonably comparable skill,

 2   experience and reputation. Camacho v. Bridgeport Fin., Inc., 523 F.3d 973, 979 (9th Cir. 2008);

 3   see also Pollinator Stewardship Council v. U.S. Environmental Protection Agency, No. 13-72346,

 4   2017 WL 3096105, at *6 (9th Cir., June 27, 2017). Here, therefore, the relevant community is the

 5   San Francisco Bay Area. All of the proceedings in this matter took place in San Francisco, and

 6   the attorneys for the State of California on this matter have their offices in Oakland or San

 7   Francisco. See Perry Decl.; Jefferson Decl.; Fiering Decl.; Zonana Decl.; Cannon Decl..

 8   Attorneys from other states, such as Massachusetts and Minnesota have comparable years of

 9   experience and have litigated in California Courts. See Goldberg Decl. ¶ 2; Surdo Decl. ¶¶ 2-3.

10         To determine the appropriate rate for each of the members of the California Attorney

11   General’s Office who worked on this matter, State Plaintiffs looked to recent awards of attorneys’

12   fees in complex cases in this district. Here, two of the California attorneys had between 4 to 6

13   years of experience during the litigation. Perry Decl. ¶ 2; Cannon Decl. ¶ 3. Recent cases have

14   awarded $405/hour for an attorney with 5 years of experience and $370/hour for an attorney with

15   4 years of experience,4 and $425/hour for an attorney with 4 to 5 years of experience. 5 Indeed,

16   the Ninth Circuit approved a rate of $425/hour for an attorney with approximately 5 years of

17   experience for work performed in 2008.6 In a case this past year, the court approved a rate of

18   $510-544/hour for an attorney with 2 years of experience. 7 Therefore, the $425/hour rate that

19   State Plaintiffs seek for attorneys Perry’s and Cannon’s work is reasonable.

20         Two other attorneys for California, had between 19 and 21 years of experience as members

21   of the California bar during the litigation. In addition, Mr. Zonana is a Supervising Deputy

22   Attorney General, and performed a supervisory role in this matter. He also practiced law as a

23   member of the bar of the State of New York for three years prior to moving to California and

24   being admitted to the California bar. Cases in this district have awarded $845/hour for an

25
            4
              See G.F. 2015 WL 7571789, at *13.
26          5
              See Bellinghausen v. Tractor Supply Co., 306 F.R.D. 245, 262 (N.D. Cal. 2015)
            6
              See Prison Legal News v. Schwarzenegger, 608 F.3d 446, 455 (9th Cir. 2010)
27          7
              Grouse River Outfitters Ltd. v. Oracle Corp., No. 16-CV-02954-LB, 2019 WL 6682842,
     at *3 (N.D. Cal., Dec. 6, 2019).
28
                                                          8
         State Plaintiffs’ Ntc. of Motion for Attorneys’ Fees and Costs and Memorandum of Ps & As (17-cv-03404-VC)
      Case 3:17-cv-03404-VC Document 117 Filed 05/15/20 Page 13 of 18



 1   attorney with 19 years of experience8, $875-920/hour for an attorney with approximately 20 years

 2   of experience,9 and $787.50 to $840/hour for attorneys with 16 years of experience. 10 Thus, the

 3   $825/hour rate State Plaintiffs seek for attorneys Jefferson’s and Zonana’s work is reasonable.

 4   Prior to Mr. Zonana acting as the Supervising Deputy on this matter, that role was filled by

 5   Supervising Deputy Fiering, who had 32 to 33 years of experience during the litigation. For

 6   purposes of simplicity, State Plaintiffs seek the same $825/hour rate for Ms. Fiering’s work.

 7         The attorney from the Massachusetts Attorney General’s Office had 25 to 26 years of

 8   experience during the litigation. Goldberg Decl. ¶ 2. As noted above, cases in this district have

 9   awarded attorneys with a few years less experience attorneys’ fees from $845 to $920/hour.

10   Counsel for Massachusetts, relies on the Legal Services Index (LSI)-adjusted Laffey Matrix,

11   which recommends a rate of $864/hour.

12         The two attorneys from the Minnesota Attorney General’s Office had 11 and 15 years’

13   experience, respectively, at the time they worked on this case. Surdo Decl. ¶¶ 2-3. Cases in this

14   district have supported an award of $650/hour for attorneys with 14 to 15 years of experience. 11

15   This is comparable to the LSI -adjusted Laffey Matrix, which sets rates at $636 and $747 per

16   hour, respectively. Surdo Decl. ¶¶ 6-7. Thus, State Plaintiffs seek fees for attorneys Surdo and

17   Kieley’s work at the LSI-Adjusted rates. These rates are reasonable, especially when considered

18   in light of their ability to limit the amount of hours that were charged to this matter.

19                  2.    The Number of Hours State Plaintiffs Seek Fees for is Reasonable
20         State Plaintiffs claim a total of 2426.75 hours for this litigation, from pre-filing work

21   through both the district court and court of appeal litigation and post-argument work on litigation

22   fees. The hours claimed are based on contemporaneous billing records reflecting the attorneys

23   work. See Westlake Decl. ¶¶ 2-3 (attaching time entries for the attorneys with the California

24   Attorney General’s Office); Goldberg Decl. ¶ 4; Surdo Decl. ¶ 4. The breakdown of hours

25
              8
                  See G.F., 2015 WL 7571789, at *13.
26            9
                  Wynn v. Chanos, No. 14-CV-04329-WHO, 2015 WL 3832561, at *2 (N.D. Cal. June 19,
     2015).
27            10
                   See Grouse, 2019 WL 6682842, at *3.
              11
                   See id.
28
                                                          9
         State Plaintiffs’ Ntc. of Motion for Attorneys’ Fees and Costs and Memorandum of Ps & As (17-cv-03404-VC)
      Case 3:17-cv-03404-VC Document 117 Filed 05/15/20 Page 14 of 18



 1   claimed among the eight attorneys is as follows: Mr. Perry (1323.5 hours); Ms. Jefferson (650.75

 2   hours); Mr. Cannon (193.5 hours); Ms. Fiering (117.25 hours); Mr. Zonana (40 hours); 12 Mr.

 3   Goldberg (53.2 hours), Mr. Surdo (5.3 hours), and Mr. Kieley (43.5 hours). 13 The declarations of

 4   each attorney describe their qualifications, roles and responsibilities in the litigation, and attest to

 5   their review of their timesheets in this matter.

 6         As discussed below, this total does not include the time recorded by several additional

 7   attorneys who worked on the litigation, in California and multiple other Attorneys General’s

 8   Offices. And, further reductions have been made to the hours included from the six California

 9   attorneys’ claim. Finally, it is notable that a substantial amount of the work on this matter,

10   including argument in the Ninth Circuit, was performed by the most junior attorney on the team.

11         Within the California Attorney General’s Office, the litigation was staffed by attorneys

12   from the Environment Section (Perry, Jefferson, Fiering, Zonana) who represented the Attorney

13   General in his independent capacity, and an attorney from the Natural Resources Law Section

14   (Cannon) who represented his client, the CEC. See Perry Decl. ¶ 1; Jefferson Decl. ¶¶ 1-2;

15   Fiering Decl. ¶ 4; Zonana Decl. ¶ 4; Cannon Decl. ¶ 5.

16         Looking over the course of the nearly two years, the litigation and the hours claimed can be

17   broken into a half-dozen phases.

18        Phase 1—Preliminary investigation of the matter; pre-filing research and drafting of

19           Complaint (approximately 7 % of hours);

20        Phase 2—Amendment of complaint; pre-briefing administration of case including

21           intervenor motion and consolidation order (approximately 14 % of hours);

22        Phase 3—Briefing cross-motions for summary judgment, including preparation for and

23           appearance at oral argument (approximately 27 % of hours);

24        Phase 4—Responding to stay motions in district and circuit court by DOE and intervenors

25           (approximately 18 % of hours);

26
             12
                The hours for California Attorneys are taken from Exhibits A through E of Mr.
27   Westlake’s Declaration. Mr. Perry’s Declaration provides a description of the calculation of total
     hours, after making reductions. Perry Decl. at ¶¶ 17-18, 27-28.
28           13
                See Goldberg Decl. ¶ 5; Surdo Decl. ¶ 4.
                                                     10
         State Plaintiffs’ Ntc. of Motion for Attorneys’ Fees and Costs and Memorandum of Ps & As (17-cv-03404-VC)
      Case 3:17-cv-03404-VC Document 117 Filed 05/15/20 Page 15 of 18



 1        Phase 5—Briefing Ninth Circuit appeal, including preparation for hearing (approximately

 2           26 % of hours); and

 3        Phase 6—Post-argument work including fee consideration remand motion and initial

 4           discussion re fee negotiations (approximately 7 % of hours).

 5         Co-lead attorneys Perry and Jefferson describe the responsibilities they shared in each of

 6   these phases in detail in their declarations. Perry Decl. ¶¶ 20-25; Jefferson Decl. ¶¶ 10-14.

 7                      a.     This Case was Novel, Complex and Hard Fought
 8         As described in the summary of the litigation above, this case was novel, complex and hard

 9   fought. The Ninth Circuit found that “both sides … advanced compelling arguments in support

10   of their respective positions.” Perry, 940 F.3d at 1075. Indeed, the opinions in this litigation

11   account for the entirety of the Notes of Decision in the Annotated United State Code for 42

12   U.S.C. § 6305, attesting to the novelty and importance of the issues.

13         For an administrative law case, this litigation was also motion heavy. In this Court, the

14   briefing combined motions to dismiss and motions for summary judgment. The briefing burden

15   on Plaintiffs was expanded by the intervention of AHRI as a defendant. And, even after this

16   Court’s Order on the merits, Plaintiffs briefed three motions to stay before proceeding to briefing

17   the appeal.14

18         For State Plaintiffs, the need to coordinate among fifteen parties in multiple time zones,

19   each with their own approval chains, added to the workload. Perry Decl. ¶¶ 6, 18. For each filing

20   by State Plaintiffs, particularly significant filings, this would entail the circulation of a draft, the

21   review and incorporation of comments, the recirculation of final drafts for approvals, and the

22   collection of final signature authority. Id. ¶ 26. In addition, coordination required regular emails

23   and conference calls among the State Plaintiffs’ group. Ibid.

24

25

26

27           14
               While the Court of Appeals granted Defendants’ motion for a stay, State Plaintiffs are
     nonetheless entitled to recover fees for their work opposing the stay. See Cabrales v. City of Los
28   Angeles, 935 F.2d 1050, 1053 (9th Cir. 1991).
                                                      11
         State Plaintiffs’ Ntc. of Motion for Attorneys’ Fees and Costs and Memorandum of Ps & As (17-cv-03404-VC)
      Case 3:17-cv-03404-VC Document 117 Filed 05/15/20 Page 16 of 18



 1                      b.     Duplicative and Ineffective Time was Removed from the Total
                               Hours Claimed
 2
           The hours claimed by the four of fifteen parties to the State Plaintiffs’ action have been
 3
     carefully scrutinized, and over 500 hours have been removed from the total. Jefferson Decl. ¶8;
 4
     Perry Decl. ¶ 17. First, all hours for attorneys who occupied a peripheral role in the litigation
 5
     were removed. Perry Decl. ¶ 29. This includes the time of several experienced attorneys who
 6
     participated as moot court judges. Ibid.; see also Westlake Decl. at Exhibit A. Second, time
 7
     spent preparing internal requests for authorization and communicating with the press office were
 8
     removed. Perry Decl. ¶ 17; Jefferson Decl. ¶ 15. Third, while it was necessary to staff this
 9
     litigation with two co-lead attorneys from the Environment Section to avoid gaps in coverage
10
     because of demands of other cases or unplanned extended absences (which occurred (see
11
     Jefferson Decl. ¶ 14), this led to some duplication of work. Primarily for this reason, a total of
12
     over 500 hours has been deducted from the hours billed by Ms. Jefferson and Mr. Perry.
13
     Jefferson Decl. ¶ 8; Perry Decl. ¶ 17.
14
           The table below summarizes the total hours, deductions, net hours, rate and fees claimed for
15
     each attorney, and the total fees claimed.
16

17          Attorney       Gross Deduction Net        Rate     Total
18          Perry - CA       1359    35.75    1323.25     $425       $562,381.25
            Jefferson - CA   1122   471.25     650.75     $825       $536,868.75
19          Fiering - CA    117.5     0.25     117.25     $825        $96,731.25
            Zonana- CA      41.25     1.25         40     $825           $33,000
20
            Cannon - CA    196.75     3.25      193.5     $425        $82,237.50
21          Goldberg-
            MA                53.2       0       53.2     $864        $45,964.80
22          Kieley - MN       43.5       0       43.5     $636        $27,666.00
23          Surdo - MN         5.3       0        5.3     $747          $3959.10
            TOTAL                            2,426.75             $1,388,808.65
24

25

26

27

28
                                                          12
         State Plaintiffs’ Ntc. of Motion for Attorneys’ Fees and Costs and Memorandum of Ps & As (17-cv-03404-VC)
       Case 3:17-cv-03404-VC Document 117 Filed 05/15/20 Page 17 of 18



 1

 2   IV.    CONCLUSION
 3          For the reasons set forth above, State Plaintiffs respectfully request that this Court award

 4   them $1,388,808.65 in attorneys’ fees as prevailing parties in this litigation.

 5
     Dated: May 15, 2020                                         Respectfully submitted,
 6
                                                                 XAVIER BECERRA
 7                                                               Attorney General of California
                                                                 DAVID A. ZONANA
 8                                                               Supervising Deputy Attorney General
 9                                                               /s/ Somerset Perry
                                                                 SOMERSET PERRY
10                                                               JAMIE JEFFERSON
                                                                 Deputy Attorneys General
11
                                                                 Attorneys for the People of the State of
12                                                               California, by and through Attorney General
                                                                 Xavier Becerra
13
     Dated: May 15, 2020                                         XAVIER BECERRA
14                                                               Attorney General of California
                                                                 ROBERT W. BYRNE
15                                                               Senior Assistant Attorney General
                                                                 ANNADEL A. ALMENDRAS
16                                                               Supervising Deputy Attorney General
17                                                               /s/ Bryant B. Cannon
                                                                 BRYANT B. CANNON
18                                                               Deputy Attorney General
                                                                 455 Golden Gate Ave, Suite 11000
19                                                               San Francisco, CA 94102
                                                                 Telephone: (415) 703-1614
20                                                               Fax: (415) 703-5480
                                                                 Email: Bryant.Cannon@doj.ca.gov
21
                                                                 Attorneys for the California State Energy
22                                                               Resources Conservation and Development
                                                                 Commission
23

24

25

26

27

28
                                                            13
           State Plaintiffs’ Ntc. of Motion for Attorneys’ Fees and Costs and Memorandum of Ps & As (17-cv-03404-VC)
      Case 3:17-cv-03404-VC Document 117 Filed 05/15/20 Page 18 of 18



 1   Dated: May 15, 2020                                       MAURA HEALEY
                                                               Attorney General of the
 2                                                             Commonwealth of Massachusetts
 3                                                             Attorney for Plaintiff Commonwealth of
                                                               Massachusetts
 4
                                                               /s/ I. Andrew Goldberg
 5                                                             I. ANDREW GOLDBERG pro hac vice granted
                                                               Assistant Attorney General
 6                                                             Office of the Attorney General
 7                                                             One Ashburton Place, 18th Floor
                                                               Boston, Massachusetts 02108
 8                                                             Tel: (617) 963-2429
                                                               Email: andy.goldberg@state.ma.us
 9
     Dated: May 15, 2020                                       State of Minnesota, by and through its
10                                                             Minnesota Department of Commerce and
                                                               Minnesota Pollution Control Agency
11
                                                               Office of the Attorney General
12
                                                               /s/ Max Kieley
13                                                             MAX KIELEY, pro hac vice granted
                                                               Assistant Attorney General
14                                                             445 Minnesota Street, Suite 900
                                                               St. Paul, Minnesota 55101-2127
15
                                                               Tel: (651) 757-1244
16                                                             Email: max.kieley@ag.state.mn.us

17                                                             Attorney for Plaintiff State of Minnesota, by
                                                               and through its Minnesota Department of
18                                                             Commerce and Minnesota Pollution Control
                                                               Agency
19

20

21

22

23

24

25

26

27

28
                                                          14
         State Plaintiffs’ Ntc. of Motion for Attorneys’ Fees and Costs and Memorandum of Ps & As (17-cv-03404-VC)
